JUDGE, J.
By an act of the legislature approved February 13, 1871, the fund of fines and forfeitures, of Marengo county, was consolidated with the general fund of the county, *161and all claims against the county, provided to be paid out of the fund of fines and forfeitures, were required to be paid out of the consolidated fund. Acts 1870-71, p. 229.
This court decided at the June term, 1874, that the effect of this statute was, to make the fees of officers of court, which might accrue under § 4438 of the Code, a charge against the county, to be paid out of its general fund; and that all such claims must be presented to the court of county commissioners for allowances within twelve months from the time they accrue or become payable, or they will be barred by § 909 of the Code. Grant v. Marengo County, June term, 1874.
The claims of appellant, which are the subject of this suit, were in existence at the time the act of February 13, 1871, was passed. It was held in Grant v. Marengo County, supra, that such claims must be presented for allowance within twelve months from the date of the approval of said act, to prevent them from being barred by the statute. The claims of appellant were presented, as the record informs us, on the twelfth day of February, 1872, which was within twelve months from the time the act of February, 1871, was enacted ; and in addition to this, an act of the legislature approved March 4, 1873, temporarily suspended the operation of section 909 of the Code, as to Marengo county, by providing that all bond fide holders of just claims against the county, which have accrued or become payable between the first day of January, 1866, and the first day of January, 1873, may present their claims respectively, for allowance, by the first day of January, 1874, and not after. The claims of appellant come also within the provisions of this act. It follows that the judgment of the circuit court must be reversed and the cause remanded.